EXHIBIT 23 CONSENTOF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-52378 on Form S-8 of All American Group, Inc. (formerly Coachmen Industries, Inc.) of our report dated June 28, 2010, appearing in this Annual Report on Form 11-K of All American Group, Inc. Retirement Plan and Trust (formerly, Coachmen Industries, Inc. Retirement Plan and Trust) for the year ended December 31, 2009. /s/ Crowe Horwath LLP South Bend, Indiana June 28, 2010
